DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-8, 13-14, 17, 21, and 23-30 are currently pending. Claims 1-8, 13-14, 17, 21, and 23-30 are rejected. 
Response to Arguments
Applicant’s arguments, see Pg. 8-9 of the response, filed July 20, 2022, with respect to the objections of Claims 2, 5, 28 and 35 U.S.C. 112(b) rejections of Claims 1-8, 13-14, 17, 21, and 23-30 have been fully considered and are persuasive in light of amendments. The objections of Claims 2, 5, 28 and 35 U.S.C. 112(b) rejections of Claims 1-8, 13-14, 17, 21, and 23-30 have been withdrawn. 
It is noted the claims still contain issues and a 35 U.S.C. 112(f) analysis has not been appropriately applied. Since the remaining issues were previously present and not due to amendments by Applicant, this action is considered Non-Final. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 01, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 1-8, 13-14, 17, 21, and 23-30 are objected to because of the following informalities:  
Regarding Claim 1, Line 1 recites “A system for placing wind turbine assembly”. Applicant is suggested to amend to recite “A system for placing a wind turbine assembly” for grammatical reasons, since an article is missing in this phrase.   
Regarding Claim 1, Line 24 recites “second counteracting force F2 to in use compensate”. Applicant is suggested to amend to recite “second counteracting force F2 to, in use, compensate” for grammatical reasons. Two commas are added to appropriately separate the “in use” clause. 
Regarding Claim 1, Line 30 recites “the second counteracting force F2 to in use compensate”. Applicant is suggested to amend to recite “the second counteracting force F2 to, in use, compensate” for grammatical reasons. Two commas are added to appropriately separate the “in use” clause. 
Regarding Claim 25, Lines 2-3 recite “to create in the second operation mode a second”. Applicant is suggested to amend to recite “to create, in the second operation mode, a second” for grammatical reasons. Two commas are added to appropriately separate the “in the second operation mode” clause.
Regarding Claim 26, Lines 2-3 recite “to create in the second operation mode a second”. Applicant is suggested to amend to recite “to create, in the second operation mode, a second” for grammatical reasons. Two commas are added to appropriately separate the “in the second operation mode” clause.
Regarding Claim 27, Lines 1-3 recite “wherein the vertical reciprocal crane movement of the crane is in the second operation mode only compensated by the first reciprocal movement via the first counter force device”. This is a run-on sentence that is grammatically incorrect. Applicant is suggested to amend to recite the following, “wherein the vertical reciprocal crane movement of the crane, , is only compensated by the first reciprocal movement via the first counter force device”.
Regarding Claim 28, Lines 2-3 recite “to create in the first operation mode a first”. Applicant is suggested to amend to recite “to create, in the first operation mode, a first” for grammatical reasons. Two commas are added to appropriately separate the “in the first operation mode” clause.
Regarding Claim 29, Lines 2-3 recite “to create in the first operation mode a first”. Applicant is suggested to amend to recite “to create, in the first operation mode, a first” for grammatical reasons. Two commas are added to appropriately separate the “in the first operation mode” clause.
Regarding Claim 30, Lines 1-3 recite “wherein the vertical reciprocal crane movement of the crane is in the first operation mode only compensated by the second reciprocal movement via the second counter force device”. This is a run-on sentence that is grammatically incorrect. Applicant is suggested to amend to recite the following, “wherein the vertical reciprocal crane movement of the crane, , is only compensated by the second reciprocal movement via the second counter force device”.
Claims 2-8, 13-14, 17, 21, and 23-24 are subsequently objected to for their dependencies upon a previously objected claim. 
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
Claim 1, Lines 5-6, a ”first coupling assembly” modified by the function of “configured to couple the first counter force device to the wind turbine assembly in order to carry the wind turbine assembly”. No corresponding structure is found in the disclosure. 
Claim 1, Lines 9-10, a “second coupling assembly” modified by the function of “configured to couple the second counter force device to the support structure”. No corresponding structure is found in the disclosure. 
Claim 1, Lines 11-12, a “pulling device” modified by the function of “configured to pull the wind turbine assembly towards and onto the support surface of the support structure”. The “pulling device” is interpreted to be pulling winches having a pulling cable coupled to pulling members or equivalents thereof according to Pg. 9, Line 37 – Pg. 10, Line 5 of the Specification. 
Claim 1, Lines 4, 13-16, a “first counter force device” modified by the function of “configured to allow a vertical first reciprocal movement between the crane and the wind turbine assembly and to control the first reciprocal movement by providing a first counteracting force F1 acting against the first reciprocal movement when the crane is moving away from the support structure. The “first counter force device” is interpreted to be a non-adjustable fluid spring, helical torsion spring, tension winch, or equivalents thereof according to Pg. 11, Lines 22-28 of the Specification. 
Claim 1, Lines 9, 17-21, a “second counter force device” modified by the function of “configured to allow a vertical second reciprocal movement of the wind turbine assembly relative to the support structure and to control the second reciprocal movement by providing a second counteracting force F2 acting against the second reciprocal movement when the crane is moving away from the support structure”. The “second counter force device” is interpreted to be an adjustable fluid spring, helical torsion spring, tension winch, or equivalents thereof according to Pg. 11, Lines 30-38 of the Specification. 
Claim 8, Lines 2-5, a “ratcheting unit” modified by the function of “configured to prevent that the wind turbine assembly moves back away from the support structure when the wind turbine assembly has moved towards the support structure during the second reciprocal movement”. The “ratcheting unit” is interpreted to be a non-return valve or equivalents thereof according to Pg. 4, Lines 20-21 of the Specification. 
Claim 17, Lines 2-3, a “guiding assembly” modified by the function of “to guide the wind turbine assembly along a vertical guiding trajectory during the vertical reciprocal crane movement”. The “guiding assembly” is interpreted to be an attachable structure with walls or equivalents thereof as exemplified by (29) in Figure 6B, whose function is described in Pg. 19, Lines 11-21 of the Specification. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-8, 13-14, 17, 21, and 23-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding Claim 1, Lines 5-6 and 9-10 recite “a first coupling assembly” and “a second coupling assembly” modified by the function language of being “configured to couple” respective components. Upon review of the disclosure, the corresponding structure to perform such functions could not be determined. Therefore, Claim 1 is rejected for a lack of written description since the corresponding structure of the “first coupling assembly” and “second coupling assembly” to perform the claimed functions could not be found in the disclosure. See also the corresponding 35 U.S.C. 112(b) rejection below. 
Claims 2-8, 13-14, 17, 21, and 23-30 are subsequently rejected for their dependencies upon a previously rejected claim.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-8, 13-14, 17, 21, and 23-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the claim limitations “first coupling assembly” and “second coupling assembly” configured to couple their respective components invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the corresponding function in the claim for the “first coupling assembly” and the “second coupling assembly”. The schematic nature of the figures make it unclear what specific structure comprise the assemblies. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Applicant is suggested to consider amending according to option (a) below by positively requiring the assemblies to be “coupling” rather than “configured to couple” to avoid an invocation of 35 U.S.C. 112(f). 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Regarding Claims 2-3 and 25-26, Line 3 of the claims recite “a second reciprocal movement”. However, the limitation of “a second reciprocal movement” already appears in Claims 1. It is unclear if this is in reference to the same reciprocal movement or introducing a different reciprocal movement. 
Regarding Claims 5-6 and 28-29, Line 3 of the claims recite “a first reciprocal movement”. However, the limitation of “a first reciprocal movement” already appears in Claims 1. It is unclear if this is in reference to the same reciprocal movement or introducing a different reciprocal movement.
Claims 4, 7-8, 13-14, 17, 21, and 23-24, 27, and 30 are subsequently rejected for their dependencies upon a previously rejected claim.
Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 24-30 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding Claim 24, Lines 4-5 recite “attaching the first counter force device of the system according to any one of the preceding claims”. The test for proper dependency requires that the claim includes every limitation of the claim from which it depends. Claims 1-8, 13-14, 17, and 21 are claims to a system which comprise a first counter force device. Claim 24 appears to mention limitations of the system. However, the reference to preceding claims in Lines 4-5 of Claim 24 only positively requires the first counter force device of the system, not the entirety of the system itself. Furthermore, unlike the other previous claims, Claim 23 is a claim to floating vessel comprising the system, not the system. Therefore, Claim 24 is rejected for failing to include every limitation of the claim from which it depends, since the claim does not clearly incorporate the entirety of the system nor floating vessel set forth in the previous claims. If Applicant intends to continue incorporating multiple claims, Applicant is suggested to amend Claim 24 to positively require the system, rather than just the first counter force device of the system, and to either a) cancel Claim 23 and move the subject matter to a new claim after the method claims or b) rather than recite “to any one of the preceding claims”, specifically point out which of the system claims while not including Claim 23. Applicant may also consider only referring to the system of Claim 1 rather than multiple preceding claims. 
Regarding Claims 25-30, the test for proper dependency requires that the claim specifies a further limitation of the subject matter claimed. Claim 24 intends to refer to any one of the preceding claims set forth. However, this results in instances where the limitations of Claims 25-30 essentially recite subject matter already present in previous claims. For example, the dependency of Claim 25 can result in Claim 25 being dependent upon 24, 24 being dependent upon 2. In these instances, the claims are considered failing the test for proper dependency, since the claims fail to specify a further limitation of the subject matter claimed. Specifically, Claim 25 contains analogous subject matter to Claim 2, Claim 26 contains analogous subject matter to Claim 3, Claim 27 contains analogous subject matter to Claim 4, Claim 28 contains analogous subject matter to Claim 5, Claim 29 contains analogous subject matter to Claim 6, Claim 30 contains analogous subject matter to Claim 7.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

When there is a great deal of confusion and uncertainty as to the proper interpretation of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F .2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103 should not be based on considerable speculation about the meaning of the terms employed in a claim or assumptions that must be made as to the scope of the claims. Prior art regarding Claims 1-8, 13-14, 17, 21, and 23-30 will be reconsidered pending resolution of the written description and indefiniteness issues. Examiner notes that so long as the resolution does not broaden the scope of the claims, the claims will likely be indicated as allowable for the same reasons set forth in the previous action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELTON K WONG whose telephone number is (408)918-7626. The examiner can normally be reached Mon-Fri 8:00AM - 5:00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELTON K WONG/Examiner, Art Unit 3745